DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 10/22/21, Applicant has amended claim 13 to include portions of claim 15, previously indicated as containing allowable subject matter.  Claims 24 and 32 have been similarly amended.   As the entirety of the claim 15 has not been amended into the independent claims, the claims will be treated as currently presented as detailed in the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18-20, 24, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. U.S. Patent App. Pub. No. 2009/0003423 in view of Kim et al. U.S. Patent App. Pub. No. 2006/0114812, Hung et al. U.S. Patent App. Pub. No. 2009/0067517 and Engdahl U.S. Patent App. Pub. No. 2008/0013650.
Regarding claims 13, 24 and 32, Oh discloses a method for frequency offset estimation in a wireless communication network which comprises a packet receiver with processing circuitry (see Fig. 5) configured to: receive a packet from a packet transmitter, the packet comprising a preamble that is composed of samples of a single OFDM symbol (see Fig. 3, ¶¶ [0005]-[0007], [0033]) having a cyclic prefix (CP) defined by a repetition of samples from an end-portion of the 
Kim discloses a method and device for estimating frequency offset by determining a sequence of similarity measure values between portions of a received signal in Fig. 6, as Kim discloses delaying a received OFDM signal via a delay unit 610, and performing a correlation between the signal and the delayed signal to determine a similarity measure between the different portions of the received signal, applying a moving average filter unit 630 to the similarity measure (i.e. correlation) values to output a filtered sequence of similarity measure values, and performing frequency offset estimation on the filtered sequence of similarity measure values via frequency offset detector 640 (see ¶¶ [0065]-[0067]).  Further, Hung discloses that a moving average filter serves a low pass filtering function (see ¶ [0027]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a frequency offset estimator employing a moving average filter, which serves as a low pass filter, as suggested by Kim, in the method and receiver of Oh, as it is a known substitute of performing frequency offset detection which would provide predicable results (see MPEP § 2143.I.B.), and use of a moving average filter allows for increasingly more accurate offset estimation which improves receiver performance.

Engdahl discloses a frequency offset estimator where an AFC performs a weighted combination of values in a filtering operation, where “the filter state is appropriately initialized or reset from time to time” (see ¶ [0009]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for resetting a filter in a frequency error determination filtering step, as suggested by Engdahl, in the frequency offset estimation method of Oh and Kim, in order to clear the filter for the following packet.
Further regarding claim 32, while Oh does not expressly disclose that the receiver is implemented by a processor executing a computer program stored on a storage medium, Kim discloses that a frequency offset estimation unit of a receiver may be implemented using software executed by a processor (¶ [0066]), and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement the frequency offset estimation of Oh by a processor executing a stored program as suggested by Kim as a matter of design consideration.

Regarding claims 19, 20 and 30, in the proposed combination, data symbols are also used to estimate frequency offset in the steps of determining, applying and performing frequency offset estimation performed by correlation measurement unit, moving average value calculator and frequency offset estimator, as Oh discloses that the CP of each symbol of frames are used (see ¶ [0015]), which thus include data symbols (see ¶ [0033]).
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Engdahl, as applied to claims 13 and 24 above, and further in view of Pollmann et al. U.S. Patent App. Pub. No. 2002/0154688.
Regarding claims 16 and 27, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network, as described above, but do not expressly disclose that the packet receiver has access to a set of low-pass filters and which low-pass filter to use depends on from which packet transmitter the packet is received.
Pollmann discloses a packet receiver that receives packets from a plurality of remote sites and retrieves stored parameters associated with the remote site from which data is received, where the stored parameters include stored filter tap information associated with the remote site (see Fig. 12, ¶ [0078]), and filter taps associated with different remote sites provide different filters/filtering characteristics.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide different filtering associated with different remote transmitters, as suggested by Pollmann, in the packet receiver of Oh et al., to provide for more accurate data reception for each received burst.
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Engdahl, as applied to claims 13 and 24 above, and further in view of Ezaki et al. U.S. Patent App. Pub. No. 2016/0211953.
Regarding claims 17 and 28, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network where a frequency offset estimate value is provided, as described above, but do not expressly disclose that frequency compensation is performed by applying the opposite of a phase rotation value corresponding to frequency offset estimate to the OFDM symbol.
Ezaki discloses that it is possible to remove a frequency offset by giving a phase rotation quantity in the opposite direction the estimated phase rotation arising from the frequency offset value (see ¶ [0130]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for frequency offset compensation by applying the opposite of a phase value derived from a frequency offset estimate, as suggested by Ezaki, in the system of Oh et al., as it is a known way to provide for frequency error compensation (e.g. see MPEP § 2143 I.A.).
Claims 21-23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Engdahl, as applied to claims 13 and 24 above, and further in view of Levy-Abegnoli et al. U.S. Patent No. 10,218,602.
Regarding claims 21-23 and 31, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network, as described above, but do not expressly disclose that the packet receiver or packet transmitter is part of a gateway, circuit breaker, circuit protector, transformer, or switchgear, or that the network is associated with a power grid system and the packet carries information related to such a system.
.
Allowable Subject Matter
Claims 15, 26 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/12/2021